PCIJ_AB_77_ElectricityCompanySofiaBulgaria_BEL_BGR_1939-04-04_JUD_01_PO_07_FR.txt. 146

OPINION DISSIDENTE DE M. PAPAZOFF

Ne pouvant me rallier à l’arrêt reconnaissant la compétence
de la Cour en vertu des déclarations par lesquelles la Belgique
et la Bulgarie ont accepté la juridiction obligatoire de la Cour,
j'estime devoir exposer brièvement mon opinion dissidente.

Conformément à l’article 36, alinéa 2, du Statut de la Cour,
la Belgique et la Bulgarie se sont engagées à reconnaître la
juridiction obligatoire de la Cour, aux conditions prévues dans
leurs déclarations d'adhésion.

La déclaration de la Bulgarie, ratifiée le 12 août 1927, est la
suivante: « Au nom du Gouvernement du Royaume de Bulga-
rie, je déclare reconnaître comme obligatoire de plein droit et
sans convention spéciale, vis-à-vis de tout autre Membre ou
État acceptant la même obligation, la juridiction de la Cour
permanente de Justice internationale, purement et simplement. »

La déclaration de la Belgique est ainsi conçue : « Au nom du
Gouvernement belge, je déclare reconnaître comme obligatoire
de plein droit et sans convention spéciale, vis-à-vis de tout
autre Membre ou État acceptant la même obligation, la juri-
diction de la Cour, conformément à l’article 36, alinéa 2, du
Statut de la Cour, pour une durée de quinze années, sur ‘tous
les différends qui s’éléveraient après la ratification de la présente
déclaration au sujet. de situations ou de faits postérieurs à
cette ratification, sauf les cas où les Parties auraient convenu
ou conviendraient d’avoir recours à un autre mode de règle-
ment pacifique. »

Cette déclaration a été ratifiée et est entrée en vigueur le
IO mars 1926.

La déclaration bulgare ne pose qu'une seule condition, celle

de réciprocité.
+ Mais il est reconnu que la limitation contenue dans la décla-
ration belge fait droit entre les Parties, aussi bien par Veffet
de la condition de réciprocité inscrite au paragraphe 2 de
Varticle 36 du Statut de la Cour, que par sa répétition dans
la déclaration bulgare.”

Ii s’agit donc de déterminer le sens et la portée de la limi-
tation contenue dans la déclaration du Gouvernement belge.
Cette limitation pose deux conditions: 1° il faut que le diffé-
rend se soit élevé aprés la ratification de la déclaration ; 2° il
faut en second lieu que le différend se soit élevé au sujet de
situations ou de faits postérieurs a cette ratification.

La déclaration belge ayant été ratifiée le ro mars 1926, c’est
cette date, qu’on peut désigner sous le terme de « date cri-
tique », qu’il faut prendre en considération.

86
147 A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. PAPAZOFF

Telle qu’elle est rédigée, la déclaration belge a pour but
d’exclure toute possibilité d’un effet rétroactif. La juridiction
obligatoire de la Cour n'est acceptée que pour l’avenir, En
aucun cas on ne peut revenir sur le passé. C’est pourquoi il
ne suffit pas que le différend se soit élevé après la ratification
de la déclaration. [1 faut encore qu’il ne se soit point élevé au
sujet de situations ou de faits antérieurs à cette ratification.
Dans le cas actuel, les deux Parties sont d'accord pour recon-
naître que le différend s’est élevé après la date critique — c’est-
à-dire après le ro mars 1926.

Mais le Gouvernement bulgare, qui a soulevé l'exception
d’incompétence vatione temporis, soutient que la seconde condi-
tion fait défaut, le différend actuel s'étant élevé au sujet de
situations ou de faits antérieurs au 10 mars 1926. Cette objec-
tion est, à mon avis, pleinement établie par les données de la
procédure écrite. En effet, la lettre du ministre de Belgique du
24 juin 1937, par laquelle il exprime l'intention de porter la
cause devant la Cour permanente de Justice internationale,
contient le passage suivant: « Aprés la constatation des faits
antérieurs, l’étude attentive de l’arrêt rendu le 27 mars dernier
par la Cour d’appel de Sofia a convaincu le Gouvernement belge
que la décision judiciaire intervenue méconnaissait, en ordre
principal sur deux points de première importance, les droits de
la société tels qu'ils ont été définis par le Tribunal arbitral
mixte belgo-bulgare, constitué en exécution du Traité de
Neuilly — dans ses sentences du 5 juillet 1923 et du 27 mai
1925 —, dont il incombait au Gouvernement bulgare d’assurer
la stricte application en vertu d’un engagement international
exprès, en l'espèce l’article 188 du Traité de Neuilly susdit. »
Cette lettre fait ressortir que le différend provient de la situa-
tion que les sentences du Tribunal arbitral mixte belgo-bulgare
du 5 juillet 1923 et du 27 mai 1925 ont établie.

Le Mémoire belge fait apparaître non moins clairement que
le différend actuel s’est élevé au sujet de la situation créée par
ces sentences. En effet, il est dit à la page 12 de ce Mémoire:
« Devant les contestations qui s’élevaient au sujet de la mise
à exécution de la formule contenue dans les arrêts rendus par
le Tribunal arbitral mixte », etc.; à la page 14: « les experts
qui sont les auteurs de la formule litigieuse » ; à la page 22:
« le Gouvernement belge retient comme fausse application du
jugement du Tribunal arbitral mixte », etc. ; et à la page 33:
« Les Hautes Juridictions bulgares bouleversent dans ses fonde-
ments toute l’économie du système élaboré par le Tribunal
arbitral mixte. » — |

Ce « système élaboré », c’est bien la « situation » créée par
les sentences du Tribunal arbitral mixte de 1923 et 1925 et au
sujet de laquelle a surgi le différend. Sans la « formule » établie

87
148 A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. PAPAZOFF

par le Tribunal arbitral mixte, il n’y aurait pu y avoir de
différend.

A mon avis, il y a un lien nécessaire de causalité entre cette
« situation » et le différend qui s’est élevé en 1937. La com-
pagnie n'aurait pu prétendre qu’une atteinte a été portée à
ses droits, si la situation créée par les sentences arbitrales de
1923 et 1925 n'existait pas. Or, cette situation est antérieure
au ro mars 1926. Et il me paraît que cela suffit. Selon mon
opinion, il n’est point nécessaire qu’elle soit elle-même généra-
trice du différend, et qu’elle soit elle-même objet d’une contes-
tation.

Car une pareille condition ne figure pas dans le texte de la
déclaration belge. Ce qui est exigé, c’est que le différend s'élève,
c'est-à-dire qu’il naisse après la ratification de la déclaration.
D'autre part, afin que la déclaration n’ait aucun effet rétroactif,
ce différend ne doit avoir aucun lien avec des situations ou des
faits antérieurs. Cette condition est exprimée par les mots
« au sujet de ». Ce qui importe, c’est de ne pas revenir sur le
passé, sous quelque forme que ce soit, la déclaration d’adhésion
ne devant avoir d’effet que pour l'avenir.

Je trouve une confirmation de cette interprétation des termes
«au sujet de» dans la constatation que, lorsqu'on a voulu
tenir compte de la naissance des différends par rapport aux
faits antérieurs, cela a été dit expressément. En effet, dans les nom-
breux traités de conciliation, de règlement judiciaire et d’arbi-
trage qui ont été conclus entre la Belgique et divers États, deux
formules différentes ont été employées pour établir la clause de
non-rétroactivité. Ainsi, dans les traités conclus entre la Bel-
gique et l'Allemagne, la Turquie, la Roumanie, sont exclus « les
différends nés de faits qui sont antérieurs au présent Traité et
qui appartiennent au passé. ».

Par contre, les traités conclus par la Belgique avec la Suède,
la Suisse, la Finlande, le Portugal, la Pologne et le Danemark
contiennent les mêmes expressions que celles employées dans la
déclaration de la Belgique portant acceptation de la juridiction
obligatoire de la Cour, et précisent que le traité ne s’appli-
quera qu'aux litiges qui viendraient à s'élever, après l’échange
des ratifications, au sujet de situations ou de faits postérieurs
à cette date. Ici, il n’est plus question de différends « nés » de
faits antérieurs. Et nulle part l'expression « différend né d’une
situation antérieure » n’a été employée.

Le fait que le présent litige se reporte à une date antérieure
au Io mars 1926 ressort également des conclusions du Mémoire
belge, lequel, énumérant les dommages subis par la Compagnie
d’Electricité, expose : « En effet, comme suite aux décisions judi-
ciaires intervenues, la société a été tenue d'effectuer des verse-
ments à la Municipalité de Sofia ou au fisc bulgare: a) du
chef de restitution de l’accise prétendument perçue dans des

88
149 A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. PAPAZOFF

conditions illicites de 1925 à 1937 », etc. Il s'agirait donc d’un
litige portant sur des sommes perçues dès 1925.

Par les considérations exposées, j'arrive à la conclusion que
le différend actuel s’est bien élevé après la date critique, 10 mars
1926, mais au sujet d’une situation antérieure créée par les
sentences du Tribunal arbitral mixte rendues en 1923 et 1925.

Par conséquent, j'estime que ce différend, en raison de la
limitation rvatione temporis contenue dans la déclaration belge,
échappe à la juridiction de la Cour.

(Signé) PAPAZOFF.

89
